PORTABLE SURFACE CLEANER APPARATUS
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application contains claims directed to the following patentably distinct species:
Species A: drawn to a first embodiment as shown in Figs. 1-8
Species B: drawn to a second embodiment as shown in Figs. 9-10
The species are independent or distinct because each species discloses a different cyclone unit with compatible plates. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Species A would require a text search different than that of Species B including at least: partial perimeter, extending sidewall, protrusion
Species B would require a text search different than that of Species A including at least: circumference or perimeter, sidewall, partial engagement
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Philip Mendes Da Costa on 12/23/2021 a provisional election was made without traverse to prosecute Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “slot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recites, “a gap that is provided at the cyclone chamber front end and the gap is provided at a location that is spaced axially inwardly towards the cyclone chamber rear end.”  Referring to the annotated Fig. below, it is unclear how a gap is spaces axially inwardly towards the cyclone chamber rear.  From the Figure, this limitation is interpreted as “the gap is provided at a location that is spaced axially between the rear end and front end of the cyclone chamber.”
Claim 2 recites, “the gap comprises a circumferentially extending slot provided in the sidewall of the cyclone.”  It is unclear how a gap (lack of structure) can comprise a slot in a sidewall.  For purposes of examination the claim is interpreted as, “the gap in the sidewall of the cyclone extends circumferentially.”

    PNG
    media_image1.png
    634
    536
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Regarding claims 1, 3-6, 9, 13-14, 16 and 20 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oh (US 6782583).
Regarding claim 1, Oh teaches teaches a hand vacuum cleaner (1) having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner (1) comprising (Fig. 1; see annotated Fig. 1):
(a) an air flow path extending from a dirty air inlet to a clean air outlet (see annotated Fig. 1);
(b) cyclone unit comprising a cyclone (31) provided in the air flow path and a dirt chamber (35) external to the cyclone (31), the cyclone comprising a cyclone chamber, a cyclone air inlet (21), a cyclone air outlet, a dirt outlet (31b) in communication with the dirt chamber (35), a central longitudinally extending axis, a cyclone chamber front end, a cyclone chamber rear end that is axially spaced from and opposed to the cyclone chamber front end, a sidewall (20a) located between the cyclone chamber front end and the cyclone chamber rear end, the cyclone air inlet (21) and the cyclone air outlet are located at the cyclone chamber rear end wherein, when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, the central longitudinally extending axis is oriented capable of, since chamber is separate from body of cleaner) (Fig. 3; see annotated Fig. 3);
(c) a plate (31a) positioned at the front end of the cyclone chamber (Fig. 3; see annotated Fig. 3);
and, (d) a suction motor (8) positioned in the air flow path, wherein the dirt outlet comprises a gap that is provided at the cyclone chamber front end and the gap is provided at a location that is spaced axially inwardly towards the cyclone chamber rear end (because gap is on a vertical slant) (Fig. 1; see annotated Figs. 2-3)
Regarding claim 3, Oh teaches wherein the gap comprises a gap portion (midpoint of the gap) that is located between a first portion of the cyclone sidewall and a second portion of the cyclone sidewall (see annotated Fig. 2).
Regarding claim 4, Oh teaches wherein the first portion of the cyclone sidewall extends forwardly from the cyclone chamber rear end and the second portion of the cyclone sidewall extends rearwardly from the cyclone chamber front end (see annotated Fig. 2).
Regarding claim 5, Oh teaches wherein a forward end of the first portion of the cyclone sidewall is spaced from the rearward end of the second portion of the cyclone sidewall whereby the gap portion is located between the forward end of the first portion of the cyclone sidewall and the rearward end of the second portion of the cyclone sidewall (see annotated Fig. 2).
Regarding claim 6, Oh teaches wherein, when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, the gap portion is a lower gap portion that is located at a lower portion of the cyclone chamber (see annotated Figs. 1-3). Regardless how the cleaner is oriented, the gap is always at a lower portion of the cyclone chamber.
Regarding claim 9, Oh teaches wherein the plate (31a) has a cyclone chamber face facing the cyclone chamber and an opposed dirt chamber face facing the dirt chamber (see annotated Fig. 2).
claim 13, Oh teaches wherein the gap comprises a gap portion (midpoint of the gap) that is located between a first portion of the cyclone sidewall and a second portion of the cyclone sidewall, wherein the first portion of the cyclone sidewall extends forwardly from the cyclone chamber rear end and the second portion of the cyclone sidewall extends rearwardly from the plate (see annotated Fig. 2).
Regarding claim 14, Oh teaches a hand vacuum cleaner (1) having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising (Fig. 1; see annotated Fig. 1):
(a) an air flow path extending from a dirty air inlet to a clean air outlet (see annotated Fig. 1);
(b) cyclone unit comprising a cyclone (31) provided in the air flow path and a dirt chamber (35) external to the cyclone, the cyclone comprising a cyclone chamber (31, internal), a cyclone air inlet (21), a cyclone air outlet, a dirt outlet (31b) in communication with the dirt chamber (35), a central longitudinally extending axis, a cyclone chamber front end, a cyclone chamber rear end that is axially spaced from and opposed to the cyclone chamber front end, a sidewall located between the cyclone chamber front end and the cyclone chamber rear end, the cyclone air inlet (21) and the cyclone air outlet are located at the cyclone chamber rear end wherein, when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, the central longitudinally extending axis is oriented generally horizontally (Fig. 3; see annotated Figs. 1-3);
(c) a plate (31a) positioned at the front end of the cyclone chamber (Fig. 3; see annotated Fig. 3);
and, (d) a suction motor (8) positioned in the air flow path, wherein the dirt outlet comprises a gap that is provided at the cyclone chamber front end and the gap is provided at a location that is spaced axially inwardly (on an inclined surface) towards the cyclone chamber rear end, and when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, 
Regarding claim 16, Oh teaches wherein the plate has a cyclone chamber face facing the cyclone chamber and an opposed dirt chamber face facing the dirt chamber (see annotated Fig. 2).
Regarding claim 20, Oh teaches wherein the gap comprises a gap portion (midpoint of gap) that is located between a first portion of the cyclone sidewall and a second portion of the cyclone sidewall, wherein the first portion of the cyclone sidewall extends forwardly from the cyclone chamber rear end and the second portion of the cyclone sidewall extends rearwardly from the plate (see annotated Fig. 2).

    PNG
    media_image2.png
    694
    588
    media_image2.png
    Greyscale

Oh, annotated Fig. 1

    PNG
    media_image3.png
    694
    527
    media_image3.png
    Greyscale

Oh, annotated Fig. 2

    PNG
    media_image4.png
    732
    486
    media_image4.png
    Greyscale

Oh, annotated Fig. 3
Regarding claims 1-5, 8, 10-12, 14, and 17-19 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Oh et al. (US 20070079585).
claim 1, Oh et al. teaches a hand vacuum cleaner (100) having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner (100) comprising (Fig. 15; see annotated Fig. 15):
(a) an air flow path extending from a dirty air inlet (110) to a clean air outlet (130) (Fig. 15);
(b) cyclone unit comprising a cyclone provided in the air flow path and a dirt chamber (30) external to the cyclone (10), the cyclone comprising a cyclone chamber (11), a cyclone air inlet (45), a cyclone air outlet (40), a dirt outlet (25) in communication with the dirt chamber (30), a central longitudinally extending axis, a cyclone chamber front end, a cyclone chamber rear end that is axially spaced from and opposed to the cyclone chamber front end, a sidewall (20a) located between the cyclone chamber front end and the cyclone chamber rear end, the cyclone air inlet and the cyclone air outlet are located at the cyclone chamber rear end wherein, when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, the central longitudinally extending axis is oriented generally horizontally (Fig. 5; see annotated Figs. 5 and 15);
(c) a plate (80) positioned at the front end of the cyclone chamber (Fig. 5; see annotated Fig. 5);
and, (d) a suction motor (131) positioned in the air flow path, wherein the dirt outlet comprises a gap that is provided at the cyclone chamber front end and the gap is provided at a location that is spaced axially inwardly towards the cyclone chamber rear end (Fig. 15; see annotated Fig. 5).
Regarding claim 2, Oh et al. teaches wherein the gap comprises a circumferentially extending slot provided in the sidewall of the cyclone (see annotated Fig. 5).  Further see 112(b) rejection above for interpretation, “the gap in the sidewall of the cyclone extends circumferentially.”
Regarding claim 3, Oh et al. teaches wherein the gap comprises a gap portion that is located between a first portion of the cyclone sidewall and a second portion of the cyclone sidewall (see annotated Fig. 5; cyclone is a canister shape, therefore wall annotations are shown on other side of cylinder).
claim 4, Oh et al. teaches wherein the first portion of the cyclone sidewall extends forwardly from the cyclone chamber rear end and the second portion of the cyclone sidewall extends rearwardly from the cyclone chamber front end (see annotated Fig. 5).
Regarding claim 5, Oh et al. teaches wherein a forward end of the first portion of the cyclone sidewall is spaced from the rearward end of the second portion of the cyclone sidewall whereby the gap portion is located between the forward end of the first portion of the cyclone sidewall and the rearward end of the second portion of the cyclone sidewall (see annotated Fig. 5).
Regarding claim 8, Oh et al. teaches wherein the gap has an axial length and the axial length is larger at an upper end of the cyclone when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner (see annotated Fig. 5).
Regarding claim 10, Oh et al. teaches wherein the front end of the cyclone unit is openable and the plate (80) is moveable with the front end of the cyclone unit (Fig. 5; see annotated Fig. 5).
Regarding claim 11, Oh et al. teaches wherein the dirt chamber (30) comprises a first portion that is located radially outwardly of the cyclone chamber (11) (Fig. 5; see annotated Fig. 5).
Regarding claim 12, Oh et al. teaches wherein the dirt chamber (30) comprises a second portion that is located between the plate (80) and a front end of the cyclone unit (Fig. 5; see annotated Fig. 5).
Regarding claim 14, Oh et al. teaches a hand vacuum cleaner (100) having a front end, a rear end, an upper end and a lower end, the hand vacuum cleaner comprising (Fig. 15; see annotated Fig. 15):
(a) an air flow path extending from a dirty air inlet to a clean air outlet (see annotated Fig. 15);
(b) cyclone unit comprising a cyclone (10) provided in the air flow path and a dirt chamber (30) external to the cyclone, the cyclone comprising a cyclone chamber (11), a cyclone air inlet (45), a cyclone air outlet (40), a dirt outlet (25) in communication with the dirt chamber, a central longitudinally extending axis, a cyclone chamber front end, a cyclone chamber rear end that is axially spaced from and 
(c) a plate (80) positioned at the front end of the cyclone chamber (Fig. 5; see annotated Fig. 5);
and, (d) a suction motor (131) positioned in the air flow path, wherein the dirt outlet comprises a gap that is provided at the cyclone chamber front end and the gap is provided at a location that is spaced axially inwardly towards the cyclone chamber rear end, and when the upper end of the hand vacuum cleaner is positioned above the lower end of the hand vacuum cleaner, the gap portion is a lower gap portion that is located at a lower portion of the cyclone chamber (11) (Fig. 5; see annotated Fig. 5).
Regarding claim 17, Oh et al. teach wherein the front end of the cyclone unit is openable and the plate (80) is movable with the front end of the cyclone unit (Fig. 5; see annotated Fig. 5).
Regarding claim 18, Oh et al. teach wherein the dirt chamber (30) comprises a first portion that is located radially outwardly of the cyclone chamber (Fig. 5; see annotated Fig. 5).
Regarding claim 19, Oh et al. teach wherein the dirt chamber (30) comprises a second portion that is located between the plate and a front end of the cyclone unit (Fig. 5; see annotated Fig. 5).

    PNG
    media_image5.png
    634
    764
    media_image5.png
    Greyscale

Oh et al. annotated Fig. 5

    PNG
    media_image6.png
    447
    663
    media_image6.png
    Greyscale

Oh et al., annotated Fig. 15
Allowable Subject Matter
Claims 7 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/               Examiner, Art Unit 3723         

/MONICA S CARTER/               Supervisory Patent Examiner, Art Unit 3723